Citation Nr: 1046616	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-10 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hemolytic anemia.  

2.  Entitlement to service connection for a right shoulder 
condition.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to an initial compensable rating for hearing loss 
of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the Veteran's August 2003 
claims for entitlement to service connection for hemolytic 
anemia, a right shoulder condition, and hepatitis C.

This matter also comes before the Board on appeal from rating 
decisions dated March 2005 and October 2005, issued by the VA RO 
in Indianapolis, Indiana, which denied the Veteran's April 2004 
claim for entitlement to service connection for bilateral hearing 
loss.  The Veteran's file was subsequently transferred to the VA 
RO in St. Petersburg, Florida.  

In December 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge (Video Conference hearing).  A 
copy of the hearing transcript has been associated with the 
record.

The Board granted service connection for hearing loss of the 
right ear in a March 2010 decision, and the Agency of Original 
Jurisdiction (AOJ) effectuated that decision in a September 2010 
rating decision.

Additionally, in March 2010, the Board remanded the issues of 
service connection for hemolytic anemia, right shoulder disorder 
and hepatitis C to the RO for additional development.  The case 
has been returned to the Board for further appellate 
consideration.

The issues of entitlement to service connection for a right 
shoulder condition and entitlement to an initial compensable 
rating for hearing loss of the right ear are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hemolytic anemia is not shown by competent evidence to be 
related to the Veteran's military service or to any incident 
therein.

2.  Hepatitis C is not shown by competent evidence to be related 
to the Veteran's military service or to any incident therein.


CONCLUSIONS OF LAW

1.  Hemolytic anemia was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated September 2003 and July 2007, provided to the 
Veteran before the February 2004 rating decision and the 
September 2010 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159, since they informed the Veteran of what evidence 
was needed to establish his claims, what VA would do and had 
done, and what evidence he should provide.  The letters also 
informed the Veteran that it was his responsibility to help VA 
obtain medical evidence or other non-government records necessary 
to support his claim.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in March 2006 and July 2007.  In this regard, after 
initially providing VA notice, followed by subsequent Dingess 
notice in March 2006 and July 2007, the RO readjudicated the 
claim in a supplemental statement of the case in September 2010.  
Thus, the timing defect in the notice has been rectified.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  In addition, the Veteran has never 
alleged how a timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 
1696 (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in March 2010, 
instructed the AOJ to schedule the Veteran for VA examinations of 
his hemolytic anemia and hepatitis C.

The Board finds that the AOJ has complied with those 
instructions.  It provided the Veteran with VA examinations in of 
his hemolytic anemia and hepatitis C in June 2010.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's available service treatment 
records, Social Security Administration (SSA) records, VA 
treatment records, and available private treatment records have 
been obtained.

The Board has considered that the Veteran's service treatment 
records, other than his July 1979 enlistment examination and his 
dental records, are unavailable.  Under 38 U.S.C.A. § 5103A(b) 
and 38 C.F.R. § 3.159(c)(2), VA is required to make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA concludes 
that the records sought do not exist, or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those in 
which the Federal department or agency advises VA that the 
requested records do not exist, or the custodian does not have 
them.

In March 2000, in response to VA's request for the Veteran's 
complete service treatment records (formerly identified as 
service medical records, or SMRS), the National Personnel Records 
Center (NPRC) responded that it was including said records; 
however, only the Veteran's July 1979 enlistment examination and 
his dental records were furnished.  Consequently, VA sent a 
follow-up letter to NPRC in which it again requested the 
Veteran's complete service treatment records.  In October 2003, 
NPRC replied that a copy of the Veteran's enlistment examination, 
as well as his (presumably, dental) history had already been 
mailed to VA, and that no other medical records were in that 
custodian's possession.  In light of the NPRC's response, the 
Board finds no basis for further pursuit of these records, 
as such efforts would be futile.  38 C.F.R. §§ 3.159(c)(2), (3).

Where, as here, a Veteran's records have been lost while in the 
government's possession, VA has a heightened duty to assist the 
Veteran by advising him of alternative forms of evidence that can 
be developed to substantiate the claim, and explaining how 
service records are maintained, why the search was a reasonably 
exhaustive search, and why further efforts to locate the records 
would not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 
263-264 (1992).  In addition, VA has heightened duties to 
consider the benefit of the doubt rule, assist in developing the 
claim, and explain its decision.  Cromer v. Nicholson, 19 Vet. 
App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 362, 370-
71 (2005).  No presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (Court 
declined to apply "adverse presumption" against VA where 
records had been lost or destroyed while in Government control 
because bad faith or negligent destruction of the documents had 
not been shown).  In this case, VA advised the Veteran of 
numerous examples of evidence that could be developed to 
substantiate his claims in its September 2003 and July 2007 
letters.  Moreover, in the above paragraph, VA explained that it 
had contacted the NPRC, and did not stop contacting the NPRC 
until a reply was received; that the search was therefore a 
reasonably exhaustive search under 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(c)(2); and that further efforts to locate the 
records would not be justified because the NPRC determined that 
no additional service records for the Veteran are on file.  Dixon 
v. Derwinski, 3 Vet. App. 261, 263-264 (1992).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.


Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including anemia.)  
This presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for Hemolytic Anemia

As explained above, the Veteran's service treatment records-
other than his July 1979 enlistment examination and dental 
records-are unavailable.  A clinician found the Veteran's 
vascular system to be normal on clinical evaluation in July 1979.  
Additionally, the Veteran did not indicate during his enlistment 
examination that he had ever been diagnosed with hemolytic anemia 
prior to service.

More than 14 years after service, a private physician, K.M. 
Sivarajan, M.D., diagnosed the Veteran with autoimmune hemolytic 
anemia in April 1997.

In June 1997, another private physician, C.E. Peterson, M.D., 
noted that the Veteran was on fairly high doses of prednisone for 
severe hemolytic anemia.

A VA clinician in August 1997 diagnosed the Veteran with 
autoimmune hemolytic anemia, and noted that the disorder had been 
present for 2 years (that is, since 1995-13 years after 
service).

Also in August, 1997, a VA clinician explained that testing 
revealed warm and cold antibodies in the Veteran's blood, and the 
results of a bone marrow biopsy were consistent with autoimmune 
hemolysis.  The clinician further found that "THE WARM 
AUTOANTIBODY WAS THE PREDOMINANT CAUSE OF [the Veteran's] 
HEMOLYSIS."  (Capitalization in original.)

In October 1998, a VA clinician again diagnosed the Veteran with 
autoimmune hemolytic anemia.  Later that month, the Veteran 
underwent a splenectomy (removal of the spleen) at a VA facility; 
the VA surgeon noted that the Veteran had a history of acute 
hemolytic anemia for three years (since 1995), status post (S/P) 
radium exposure.

The Veteran's SSA records show that he has been considered 
disabled for his hemolytic anemia, among other disorders, as of 
May 18, 2003.  The Board notes that this finding does not include 
a determination that his hemolytic anemia was incurred or 
aggravated in service.

The Veteran told a VA clinician in April 2004 that he had been 
treated with radium for a pressure change in the tympanic 
membrane (TM) of his right ear during his service aboard a 
submarine in 1981.

In August 2005, a VA clinician noted that the Veteran's hemolytic 
anemia was first diagnosed in 1996.  The clinician further noted 
that the Veteran's hemolytic anemia had been in complete 
remission (CR) since his splenectomy.  The Veteran reported 
experiencing fatigue, a persistent cold, and a 40 pounds weight 
loss since December 2004.  The clinician found that the Veteran 
had both warm and cold mediated hemolytic anemia (warm and cold 
antibodies), and that a blood transfusion might be required.

At his December 2009 Board Hearing, the Veteran reported that, 
during service, he was given radium treatment for a ruptured 
eardrum caused by a pressurization accident.  Id. at p. 4.  The 
Veteran further stated that two VA doctors have told him that his 
hemolytic anemia was caused by exposure to radium in service.  
Id. at pp. 4-5.  The Veteran noted that he has been receiving 
treatment for hemolytic anemia from VA since 1996.  Id. at p. 4.

A layperson's account of what a doctor purportedly said is too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Here, 
although the Veteran alleged that two VA physicians told him that 
his hemolytic anemia was caused by his service, nothing in the 
record supports that assertion.  Moreover, the Veteran did not 
specify the name of the physicians, or the dates of such 
opinions, and a thorough review of the claims file reveals no 
such opinions.  At most, an October 1998 VA surgeon noted that 
the Veteran had a history of acute hemolytic anemia for three 
years (since 1995), status post (S/P) radium exposure; this is 
only a summary of the Veteran's medical history as a precursor to 
surgery, and not an opinion that his radium exposure caused his 
hemolytic anemia.

VA provided the Veteran with an examination of his hemolytic 
anemia in June 2010.  The examiner, a physician, reviewed the 
claims file.  The Veteran reported that he was treated with 
radium in service for a popped eardrum in 1979 or 1980.  The 
Veteran further reported that he was treated with a splenectomy 
in 1998 and a rituximab infusion in 2006, that his hemolytic 
anemia was asymptomatic, and that his blood count was ok.  On 
examination, the VA examiner found no signs of anemia.  The 
examiner diagnosed the Veteran with Autoimmune Hemolytic Anemia, 
in remission.  The examiner further found that the disorder had 
no effects on the Veteran's usual daily activities or work, and 
that the Veteran had retired in 2006 after being provided with 
SSA benefits.  The examiner opined that the Veteran's Autoimmune 
Hemolytic Anemia (AIHA) is less likely than not a result of his 
military service.  The examiner explained that the Veteran's 
medical history includes a 1997 hematology/oncology note which 
shows that he developed AIHA in April 1997 after a cold or upper 
respiratory infection (URI).  The examiner further explained that 
"It is well known that viral attack on the immune system may 
result in the production of autoantibodies leading to AIHA.  
Since the Veteran developed AIHA after a cold, his AIHA is most 
likely due to this recent viral attack and not related to his 
military service."  The VA examiner included a reference to a 
medical article regarding AIHA in support of his etiological 
opinion.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA examiner and private 
and VA clinicians are so qualified, their medical findings 
constitute competent medical evidence.

Because the Veteran's Compensation and Pension (C&P) examination 
was conducted by a competent physician who fully described the 
functional effects caused by the Veteran's disorder on his 
occupational functioning and daily activities, the Board finds 
that the Veteran's examination was adequate.  Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA 
examiner considered the Veteran's claims file and medical history 
in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the 
VA examiner provided an etiological opinion, complete with the 
rationale described above .  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  The Board further finds that the VA examiner's 
medical findings are credible, based on their internal 
consistency and the VA examiner's duty to offer truthful 
opinions.  Consequently, the Board assigns considerable probative 
value to the VA examiner's report.

The Veteran is competent to observe that he was treated with a 
substance identified to him as radium during service.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" 
is evidence provided by a person who has personal knowledge 
derived from his own senses); 38 C.F.R. § 3.159(a)(2) 
("Competent lay evidence" is any evidence not requiring that 
the proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  See also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).

However, the Veteran is not competent to render an opinion as to 
the medical etiology of his hemolytic anemia, absent evidence 
showing that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).

Moreover, the Veteran's own determination about the etiology of 
his hemolytic anemia is outweighed by the more probative findings 
of the June 2010 VA examiner, because the examiner's 
determinations are based on greater medical knowledge and 
experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 
F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the Veteran was not diagnosed with 
hemolytic anemia for more than a decade after service.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309.

The preponderance of the evidence is against the award of service 
connection for hemolytic anemia; it follows that the benefit of 
the doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.

Analysis:  Service Connection for Hepatitis C

As explained above, the Veteran's service treatment records-
other than his July 1979 enlistment examination and dental 
records-are unavailable.  A clinician found the Veteran's 
endocrine system to be normal on clinical evaluation in July 
1979.  Additionally, the Veteran did not indicate during his 
enlistment examination that he had ever been diagnosed with 
hepatitis C prior to service.

More than 20 years after service, in May 2003, a VA physician 
informed the Veteran that he had hepatitis C.  The physician 
noted that the Veteran "state[d] he has been getting regular 
testing at [another VA facility] prior to moving here and he was 
surprised to find out he was positive" for hepatitis C.  The VA 
physician noted that "major risk factors appears [sic] to be 
service in Viet Nam [and]...a blood transfusion in [19]99."

The Board must reject medical opinions that are based on 
incorrect facts.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In this case, the VA physician's opinion that service in Viet Nam 
was a risk factor for the Veteran's hepatitis C is of no 
probative value, because the Veteran did not serve in Viet Nam.  
The Veteran has never reported serving in Vietnam, and his dates 
of service-August 1979 to August 1979-postdate the end of 
hostilities with Viet Nam.

In June 2003, a VA clinician confirmed the Veteran's diagnosis of 
hepatitis C.  VA clinicians noted the Veteran's history of 
treatment for hepatitis C in records dated December 2006 and 
March 2007.

At his December 2009 Board hearing, the Veteran reported that he 
believes that his hepatitis C is the result of either the 
inoculations with air guns that he was given upon entry to 
service, or the tattoo that he received in Singapore.  Id. at pp. 
2-3.  The Veteran also stated that examiners have told him that 
those events could have caused his hepatitis C.  Id. at p. 3.  
The Veteran reported that the Singapore tattoo parlor was "kind 
of a dirty" place.  Id. at p. 9.  He also reported that the 
service members who were administering the air gun inoculations 
at his entry to service did not clean them.  Id. at p. 9.  The 
Veteran reported that he was first diagnosed with hepatitis C in 
2003.  Id. at pp. 3, 9-10.  He also reported that he was 
asymptomatic until 2003.  Id. at p. 10.

A layperson's account of what a doctor purportedly said is too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Here, 
although the Veteran alleged that examiners have told him that 
his hepatitis C could have caused his hepatitis C, nothing in the 
record supports that assertion.  Moreover, the Veteran did not 
specify the name of the physicians, or the dates of such 
opinions, and a thorough review of the claims file reveals no 
such opinions.

VA provided the Veteran with an examination of his hepatitis C in 
June 2010.  The examiner, a physician, reviewed the claims file.  
The Veteran reported that he had no current symptoms, and that 
his hepatitis C was diagnosed after service.  On examination, the 
VA examiner found no evidence of malnutrition, a normal abdomen, 
no evidence of portal hypertension, and no other signs of liver 
disease.  The examiner diagnosed the Veteran with hepatitis C.  
The examiner further found that the disorder had no effects on 
the Veteran's usual daily activities or work, and that the 
Veteran had retired in 2006 after being provided with SSA 
benefits.  The examiner opined that the Veteran's hepatitis C is 
less likely than not a result of his military service.  The 
examiner explained that although the Veteran denied a history of 
drug or alcohol abuse, his VA treatment records show "a long 
history with polysubstance abuse including Etoh (alcohol), THC 
(tetrahydrocannabinol), and cocaine."  The examiner determined 
that the Veteran's hepatitis C "is most likely due to his drug 
abuse."

A review by the Board of the Veteran's VA treatment records 
confirms the June 2010 VA examiner's finding that the Veteran has 
a history of substance abuse.  See, e.g., VA treatment records 
dated August 2003 and December 2006.  These VA treatment records 
also seriously undermine the Veteran's credibility, especially 
with respect to his denial of substance abuse.  In December 2006, 
a VA physician noted that the Veteran reported that another VA 
physician had advised him to smoke marijuana for his 
chemotherapy; however, when the first VA physician informed the 
Veteran that he was going to ask the second VA physician about 
this, the Veteran "started screaming."  The Veteran's 
credibility is further undercut by his statement to a VA 
physician that his urine sample was spiked with cocaine by 
someone else, after the sample tested positive for that narcotic.  
See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (the Board has a duty to 
assess the credibility of the evidence of record); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board 
may discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence).  The Board finds that the Veteran's denial of his 
history of substance abuse is not credible, based on the findings 
of substance abuse in his VA treatment records, and on his 
attempts to deny responsibility for that substance abuse.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA examiner is so 
qualified, his medical findings constitute competent medical 
evidence.

Because the Veteran's C&P examination was conducted by a 
competent physician who fully described the functional effects 
caused by the Veteran's disorder on his occupational functioning 
and daily activities, the Board finds that the Veteran's 
examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).  Moreover, the VA examiner considered the 
Veteran's claims file and medical history in the report.  Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  Additionally, the VA examiner 
provided an etiological opinion, complete with the rationale 
described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  The Board further finds that the VA examiner's medical 
findings are credible, based on their internal consistency and 
the VA examiner's duty to offer truthful opinions.  Consequently, 
the Board assigns considerable probative value to the VA 
examiner's report.

The Veteran is competent to observe that he was inoculated with 
an air gun at entrance into service, and obtained a tattoo in 
Singapore during service.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) ("Competent lay evidence" is evidence provided by a 
person who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

However, the Veteran is not competent to render an opinion as to 
the medical etiology of his hepatitis C, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. § 
3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).

Moreover, the Veteran's own determination about the etiology of 
his hepatitis C is outweighed by the more probative findings of 
the June 2010 VA examiner, because the examiner's determinations 
are based on greater medical knowledge and experience.  Winsett 
v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Similarly, 
the June 2010 VA examiner's etiological opinion outweighs the May 
2003 VA physician's findings that the Veteran's major risk 
factors for hepatitis C included a blood transfusion in 1999.  
The May 2003 VA physician did not have access to the August 2003 
and December 2006 VA treatment records which the June 2010 VA 
examiner was able to review; those records showed evidence of 
drug abuse, which the VA examiner found was most likely to have 
caused the Veteran's hepatitis C.  Moreover, by virtue of being 
regulated in hospital environments, blood transfusions are less 
likely to be contaminated than cocaine needles.  Consequently, 
the Board finds that the June 2010 VA examiner's etiological 
opinion is entitled to greater probative weight than the May 2003 
VA physician's findings regarding risk factors.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the Veteran was not diagnosed with 
hepatitis C for more than two decades after service.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of service 
connection for hepatitis C; it follows that the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As 
such, the Veteran's claim is denied.


ORDER

Service connection for hemolytic anemia is denied.

Service connection for hepatitis C is denied.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claims for entitlement to service connection for 
a right shoulder condition, and for entitlement to an initial 
compensable rating for hearing loss of the right ear.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Analysis:  Service Connection for a Right Shoulder Condition

Although the AOJ complied with the Board's March 2010 directive 
to obtain a VA examination of the Veteran's right shoulder, the 
examiner's rationale in his April 2010 opinion is inadequate.  
Specifically, the examiner provided a negative etiological 
opinion with the following rationale: "[W]ith lack of medical 
records causation cannot be established to an inservice event 
without resorting to mere speculation."

VA cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence 
of the in-service event. Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006).  As such, the examiner's rationale cannot support a 
denial in the instant case.

The Board notes that the Veteran has reported that, during an 
unload from a supply ship at sea, he was knocked into a bulkhead, 
which caused a pulled right shoulder and a fractured right wrist, 
for which he was given light duty and placed in a cast and sling 
for about 8 weeks.  See December 2009 Board Hearing at p. 5.  The 
Veteran later reported that his right shoulder was also fractured 
(rather than merely pulled) at that time.  Id. at p. 11.  The 
Veteran has also reported that he re-injured his right shoulder 
after service in a motorcycle accident in the 1990's (see VA 
treatment record dated June 2005); in a May 2003 lifting accident 
at work (see VA treatment record dated August 2003); and in an 
April 2004 accident catching a windblown car door (see VA 
treatment records dated August 2004 and November 2004).

On remand, the claims file should be returned to the April 2010 
VA examiner.  The examiner should review the claims file and note 
his review in his report.  The examiner should provide an 
addendum opinion as to whether it is at least as likely as not 
that the Veteran's right shoulder disorder was caused or 
aggravated by his time in service.  Rationale(s) should be 
provided for any opinions rendered.  If the examiner's 
etiological opinion is negative, he should explain why he 
does not believe the Veteran's account of his injuries in 
service, or, alternatively, why it is more likely that 
events after the Veteran's service caused his current 
right shoulder disorder.  Mere absence from service treatment 
records-especially where, as here, the Veteran's service 
treatment records are unavailable-is not an adequate basis for 
the opinion that the Veteran's disorder was not caused or 
aggravated by his service.

If the examiner who conducted the original examination is 
unavailable, and another examiner is unable to complete the 
addendum without conducting a new examination, then a new 
examination for the Veteran's right shoulder disorder should be 
provided.


Analysis:  An Initial Compensable Rating for Hearing Loss of the 
Right Ear

In a November 2010 Informal Hearing Presentation, the Veteran, 
through his representative, included a notice of disagreement 
(NOD) with the noncompensable rating which the RO assigned to the 
Veteran's service-connected hearing loss of the right ear in its 
September 2010 rating decision.  Because the Veteran has filed a 
notice of disagreement with regard to that issue, the issuance of 
a statement of the case is required.  Manlincon v. West, 12 Vet. 
App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2010).

After the AOJ issues a statement of the case, then if, and only 
if, the Veteran timely files a VA Form 9, Substantive Appeal, or 
other correspondence containing the necessary information with 
respect to the issue of entitlement to an initial compensable 
disability rating for hearing loss of the right ear, that issue 
may be returned to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file, including a copy of 
this remand, to the VA examiner who conducted 
the April 2010 C&P examination of the 
Veteran's right shoulder.  The examiner 
should review the claims file, and note his 
review in his report.  The examiner should 
provide an addendum opinion as to whether it 
is at least as likely as not that the 
Veteran's right shoulder disorder was caused 
or aggravated by his time in service.  
Rationale(s) should be provided for any 
opinions rendered.  If the examiner's 
etiological opinion is negative, he 
should explain why he does not believe 
the Veteran's account of his injuries in 
service, or, alternatively, why it is 
more likely that events after the 
Veteran's service caused his current 
right shoulder disorder.

If the examiner who conducted the original 
examination is unavailable, and another 
examiner is unable to complete the addendum 
without conducting a new examination, then a 
new examination for the Veteran's right 
shoulder disorder should be provided.

2.  Send the Veteran a statement of the case 
addressing the Veteran's claim for 
entitlement to an initial compensable 
disability rating for hearing loss of the 
right ear.  The AOJ should inform the Veteran 
that in order to complete the appellate 
process, he should submit a timely 
substantive appeal to the AOJ.  If the 
Veteran completes his appeal by filing a 
timely substantive appeal, the matter should 
be returned to the Board.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


